Title: From John Adams to William Cooper, 4 January 1776
From: Adams, John
To: Cooper, William


     
      Watertown, Jany. 4. 1776
      Dear Sir
     
     As some worthy Members of the Honourable House of Representatives may possibly be desirous of knowing the Cause of my return at this Time, I must beg you to inform them, that judging this the most favourable Opportunity which would probably present, I asked and obtaind Leave of the honourable continental Congress to come home, on a visit to my Family, whose Distresses and Afflictions in my Absence seemed to render it necessary that I should return to them for some short Time at least.
     I have no particular Intelligence to communicate from the Honourable Congress, more than has come to the Knowledge of the Public, heretofore, only I beg Leave to say that as much Harmony and Zeal is still prevailing in that honourable Assembly as ever appeared at any Time, and that their Unanimity and Firmness increase.
     I hope the Honourable House will soon receive authentic Intelligence of a considerable naval Force ordered by the Congress to be prepared, as I am well informed they have resolved to build Thirteen ships, five of Thirty two Guns, five of Twenty eight and three of Twenty four, which together with those fitted out before, by the Continent, and by particular Colonies as well as private Persons, it is hoped will be a security, in Time to come, against the Depredations of Cutters and Tenders at least, if not against single ships of War.
     I must beg the Favour of you, sir, to communicate the substance of this Letter, to the Members of the Honourable House in such a Way as you shall think fit. I have the Honour to be with great Respect to the Honourable House, sir, your most obedient sert.
     
      John Adams
     
    